Battle,-J. .William Spears-was accused and convicted of larceny, committed ■ by feloniously -taking, stealing, and carrying away three-hogs,'the property of--John; Houston; and he appealed. The evidence adduced at the trial showed that the three hogs alleged to have been stolen were the property of John F. Hamilton. The allegation in the indictment was that they belonged to John Houston. The ownership should have been proved as alleged. The variance is fatal. Blankenship v. State, 55 Ark. 244. In other respects the evidence of the defendant’s guilt, as it appears in the record before us, is weak and unsatisfactory. Beversed and remanded for a new trial.